Citation Nr: 1751144	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-152 61A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a separate compensable disability rating for the Veteran's bilateral lower extremity neurological impairment.

2. Entitlement to a total rating for compensation purposes based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to October 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an
April 2009 rating decision of the Roanoke, Virginia, Regional Office (RO).

The Board remanded the case in May 2017 for further development.  The Board notes that not all of the requested development was substantially complied with prior to the return of the claims file to the Board.  As a consequence, a remand is required to ensure compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary. The Veteran is entitled to substantial compliance with the Board's May 2017 remand directives.  See Stegall, at 271; Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Unfortunately, the RO did not substantially comply with the Board's remand instructions, and as a result, this case must again be remanded.

In the May 2017 remand, the RO was directed to obtain a VA opinion as to whether it is at least as likely as not that the Veteran has lower extremity neurological involvement related to his service-connected lumbosacral spine disc herniation and bulging, neural foraminal narrowing, and stenosis and to adjudicate the Veteran's pending claims for a separate rating for the lower extremity neurological symptoms pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016), as well as the Veteran's claim for entitlement to TDIU.

The record does not reflect whether the RO has obtained the requested VA examiner's opinion or adjudicated the Veteran's pending claims.  This case must be remanded again in order for the RO to take the necessary actions and adjudicate the pending claims.

Accordingly, the case is REMANDED for the following actions:

1. Obtain a VA opinion as to whether it is at least as likely as not that the Veteran has lower extremity neurological involvement related to his service-connected lumbosacral spine disc herniation and bulging, neural foraminal narrowing, and stenosis.  There is no need to schedule further examination of the Veteran, unless the reviewer concludes such is necessary.

All relevant records, to include a copy of this remand as well as the claims folder, must be made available to and reviewed by the reviewer/examiner in conjunction with the examination or review.  The reviewer/examiner must confirm in the examination report that the claims folder was reviewed.  The reviewer/examiner should specifically consider the EMG and nerve conduction studies conducted in 2009 and 2016.


2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




